Opinion filed December 16, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00286-CV
                                        __________

                       IN THE INTEREST OF B.W., A CHILD


                          On Appeal from the County Court at Law
                                  Midland County, Texas
                             Trial Court Cause No. FM 51,610



                            MEMORANDUM OPINION
     On October 7, 2010, the trial court signed a temporary order following an adversary
hearing. Gerald Blace West filed a pro se notice of appeal.
     The Texas Department of Family and Protective Services has filed a motion to dismiss on
the grounds that the October 7 order is not appealable. The clerk of this court wrote West and
directed him to respond to the motion to dismiss on or before December 6, 2010. West has not
filed a response.
     The October 7 order is a non-appeable interlocutory order. TEX. FAM. CODE ANN. §
105.001(e) (Vernon 2008); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Vernon 2008). The
motion is granted, and the appeal is dismissed.


December 16, 2010                                             PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.